NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBORAH BAREFIELD, as administrator             No. 19-16324
of the Estate of Thomas W. Hatch,
                                                D.C. No. 1:18-cv-00527-LJO-JLT
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

HSBC HOLDINGS, PLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Deborah Barefield appeals pro se from the district court’s order dismissing

her action alleging federal and state law claims arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the existence of subject matter jurisdiction and a dismissal under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6) for failure to state a claim. Naffe v. Frey, 789 F.3d 1030,

1035 (9th Cir. 2015). We affirm.

      The district court properly denied Barefield’s May 15, 2018 motion to

remand the action to state court because the district court had subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1332, and the action was properly

removed under 28 U.S.C. § 1441. See Rivet v. Regions Bank of La., 522 U.S. 470,

475 (1998) (to establish jurisdiction under § 1331, a federal question must be

“presented on the face of the plaintiff’s properly pleaded complaint” (citation and

internal quotation marks omitted)); Caterpillar Inc. v. Lewis, 519 U.S. 61, 68

(1996) (requirements for diversity jurisdiction under § 1332).

      The district court properly denied Barefield’s October 24, 2018 motion to

remand the action to state court because the district court continued to have

diversity jurisdiction. See Hill v. Blind Indus. & Servs. of Md., 179 F.3d 754, 757

(9th Cir. 1999) (“[D]iversity jurisdiction is determined at the time the action

commences, and a federal court is not divested of jurisdiction if . . . the amount in

controversy subsequently drops below the minimum jurisdictional level.” (citation

omitted)).

      The district court properly dismissed Barefield’s claims against Caliber

Home Loans, Inc. and Summit Management Company, LLC (erroneously sued as

Summit Property Management, Inc.) (“Caliber Defendants”) as well as HSBC


                                          2                                       19-16324
Mortgage Services Inc. (erroneously sued as HSBC Holdings, PLC) because

Barefield failed to allege facts sufficient to state a plausible claim. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face” (citation and internal quotation marks omitted)); see also Fed. R. Civ.

P. 9(b) (claims for fraud must be pleaded with particularity); Cal. Civ. Code

§ 882.020(a)(1) (security instrument is enforceable until 10 years after the final

maturity date “[i]f the final maturity date or the last date fixed for payment of the

debt or performance of the obligations in ascertainable from the recorded evidence

of indebtedness”); Cal. Code. Civ. Proc. § 761.020 (elements of claim for adverse

claim to title); Guz v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1110 (Cal. 2000)

(explaining the nature of a breach of covenant of good faith and fair dealing

claim); Lazar v. Superior Court, 909 P.2d 981, 984 (Cal. 1996) (elements of fraud

under California law); Lona v. Citibank, N.A., 134 Cal. Rptr. 3d 622, 640-42 (Ct.

App. 2011) (explaining the tender requirement and excuses to tender).

      The district court properly dismissed Barefield’s laches claim because laches

is an affirmative defense and not a claim. See Golden Gate Water Ski Club v.

County of Contra Costa, 80 Cal. Rptr. 3d 876, 890 (Ct. App. 2008) (“Laches is an

equitable defense based on the principle that those who neglect their rights may be

barred from obtaining relief in equity.” (internal quotation marks omitted)).


                                            3                                      19-16324
      The district court did not abuse its discretion by denying Barefield’s motion

to strike the Caliber Defendants’ answer because the delay was brief and had no

impact on the proceedings, and there was no evidence of bad faith. See Fed. R.

Civ. P. 12(a)(4)(A); McCabe v. Arave, 827 F.2d 634, 639-40 (9th Cir. 1987) (the

district court did not abuse its discretion by denying plaintiffs’ motion for

sanctions for failing to file a timely answer because failure to file was due to

inadvertence).

      AFFIRMED.




                                           4                                       19-16324